Citation Nr: 1044250	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  09-14 855	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1966 to December 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the Veteran's petition to reopen his claim 
for entitlement to service connection for hypertension. 
 
The Board notes that, in December 2008, the RO denied entitlement 
to a total disability rating based on individual unemployability 
(TDIU), and that, subsequently, in February 2009, the Veteran 
requested reconsideration of this denial.  See February 2009 
statement from the Veteran and February 2009 statement from the 
Veteran's representative.  The Board also notes that, in March 
2009, in response to the Veteran's "request for 
reconsideration," the RO confirmed and continued the denial of 
entitlement to TDIU.  Significantly, however, the Board finds 
that it is unclear from the Veteran's February 2009 request for 
reconsideration whether he intended to appeal the December 2008 
denial of entitlement to TDIU.  In this regard, the Board notes 
that, if within one year of mailing an adverse decision, the 
agency of original jurisdiction (AOJ) receives a written 
communication from the appellant expressing dissatisfaction or 
disagreement with the adverse decision, but cannot clearly 
identify whether this communication is expressing an intent to 
appeal, then the AOJ is to contact the claimant and request 
clarification as to the claimant's intent.  See 38 C.F.R. § 19.26 
(2010).  Because the Veteran's intent is unclear in this case, 
the RO should contact him and request clarification as to whether 
he intended to appeal the December 2008 denial of entitlement to 
TDIU.  


FINDING OF FACT

On July 23, 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant, 
through his authorized representative, that a withdrawal of this 
appeal is requested.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant's 
authorized representative have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, in July 2010, the Veteran, through his authorized 
representative, submitted a statement indicating that he wished 
to withdraw this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


